DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/21/2022 amended claim 1, cancelled claim 2 and added claims 8 and 9.  Claims 1 and 3-9 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 03/21/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 20060221310 A1).
Regarding claim 1, Kim teaches a projection device (Fig. 1-10) comprising: a reflector (100) that is provided with a reflective surface (120), with the reflective surface (120) reflecting light; an image member (380; [0109]-[0110]) that is provided with an image and through which the light reflected by the reflective surface (120) is transmitted; and a lens (250) through which the light that has been transmitted through the image member (380) is transmitted, whereby the image is magnified and projected, a circuit board (135; [0047]) that is provided along the light reflected by the reflective surface (120), the light reflected by the reflective surface (120) being formed into parallel light ([0046]), and a light source (130) that is disposed on the circuit board (135).
Regarding claim 3, Kim further teaches the reflective surface (120) is a surface on a vertex side of a paraboloid of revolution (Fig. 3-6).
Regarding claim 4, Kim further teaches at least one of the image member (380) and the lens (250) is assembled to the reflector (100; Fig. 3-6 and 10).
Regarding claim 5, Kim further teaches the image member side of the lens (250) and the side opposite the image member (380) side are convex (Fig. 10).
Regarding claim 6, Kim further teaches at least one of the reflective surface (120) that reflects the light and the image through which the light is transmitted is changeable.
Regarding claim 8, Kim teaches a projection device comprising: a reflector (100) that is provided in a vehicle and is provided with a reflective surface (120), with the reflective surface (120) reflecting light; an image member (380) that is provided with an image and through which the light reflected by the reflective surface (120) is transmitted; and a lens (250) through which the light that has been transmitted through the image member (380) is transmitted, whereby the image is magnified and projected, the reflective surface (120) being a surface on a vertex side of a paraboloid of revolution, and the reflective surface (120) being only a part nearer the vertex than a light source (130) disposed within the paraboloid of revolution (Fig. 3-6; [0046]).
Regarding claim 9, Kim teaches a projection device comprising: a reflector (100) that is provided with a reflective surface (120), with the reflective surface (120) reflecting light; an image member (380) that is provided with an image and through which the light reflected by the reflective surface (120) is transmitted; a lens (250) through which the light that has been transmitted through the image member (380) is transmitted, whereby the image is magnified and projected, and a shield (140) that is provided on a line between a light source (130) and the image member (380) such that light emitted by the light source (130) is not directly transmitted to the image member (380).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Croy (US 20100046082 A1).
Regarding claim 7, Croy teaches a vehicle viewing device comprising: a viewing component that assists viewing by an occupant of a vehicle; and the vehicle projection device.
Croy does not teach the projection device as claimed in claim 1.
Kim teaches the projection device claimed in claim 1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Croy with Kim; because the projector of Kim provides higher efficiency than a conventional metal halide projector.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882